                                         Case 3:18-cv-05031-EMC Document 168 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     HONG KONG UCLOUDLINK NETWORK                        Case No. 18-cv-05031-EMC (LB)
                                         TECHNOLOGY LIMITED, et al.,
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                             DISCOVERY PROCEDURAL ORDER
                                  13
                                                 v.                                          Re: ECF No. 166
                                  14
                                         SIMO HOLDINGS INC., et al.,
                                  15
                                                        Defendants.
                                  16

                                  17      The district judge referred all discovery matters to the undersigned. Order of Reference, ECF

                                  18   No. 166. No discovery dispute is pending. If one arises, the parties must comply with the

                                  19   undersigned’s standing order (attached). The dispute procedures in it require, among other things,

                                  20   that if a meet-and-confer by other means does not resolve the parties' dispute, lead counsel for the

                                  21   parties must meet and confer in person (if counsel are local) and then submit a joint letter brief with

                                  22   information about any unresolved disputes. The letter brief must be filed under the Civil Events

                                  23   category of “Motions and Related Filings > Motions – General > Discovery Letter Brief.” After

                                  24   reviewing the joint letter brief, the court will evaluate whether future proceedings are necessary,

                                  25   including any further briefing or argument.

                                  26      IT IS SO ORDERED.

                                  27      Dated: August 31, 2020                     ______________________________________
                                                                                     LAUREL BEELER
                                  28                                                 United States Magistrate Judge

                                       ORDER – No. 18-cv-05031-EMC (LB)
